El Juez Asociado Señoe. Wole,
emitió la opinión del tribunal.
Antonia Flit de Vázquez inició demanda contra'la White Star Bus Line para recobrar los daños y perjuicios por ella recibidos en un accidente. Durante el juicio quedó estable-cido definitivamente que la demandante era una mujer casada y la corte inferior resolvió que ella no tenía causa de acción,, de conformidad con nuestras decisiones en Vázquez v. Valdés, 28 D.P.R. 467; Vázquez v. P. R. Railway Light & Power Co., 35 D.P.R. 62; Irizarry v. Díaz, 35 D.P.R. 144; y Dávila v. P. R. Railway Light & Power Co., 44 D.P.R. 950, toda vez que éste era un derecho perteneciente a la comunidad. La de-mandante apeló y tenemos ante nuestra consideración una moción para desestimar el recurso por frívolo.
 No trataremos de citar todo el razonamiento de-este tribunal, conforme el mismo aparece en el cuidadoso es-tudio hecho por nosotros en las primeras dos decisiones men-cionadas. Los letrados de la apelante insisten en que esta-mos equivocados y en que jurisdicciones extranjeras, donde-existen códigos similares a los nuestros, han asumido distinta posición. Examinando el razonamiento de los comentaris-tas al Código Civil francés, M. Planiol et G-. Ripert, Droit Civil, págs. 265-267, vemos que la razón fundamental para solicitar que se revise nuestra jurisprudencia es que la per-*146■dida o el detrimento para aquel qne lia sufrido nn accidente es’totalmente personal. Podría decirse qne la idea es qne el cuerpo de nna persona necesariamente le pertenece y qne cualquier lesión cansádale debe también considerarse personal, y por ende, qne es nn bien privativo a distinción de pro-piedad ganancial.
La apelante sugiere qne la compensación otorgada es algo parecido a nna permuta de bienes. Desde luego, no existe nada semejante a la posibilidad de nna permuta en el sentido -estricto. Las lesiones físicas en muchos casos no pueden ser '¡sustituidas o restituidas. La ley simplemente trata de dar :a una persona compensación por las lesiones recibidas. Ad-mitimos el peso de los argumentos de que la compensación otorgada por lesiones personales debe ser considerada como privativa, mas' sin embargo podría aducirse un argumento similar sobre los sueldos o rentas y utilidades de los bienes privativos. No siendo otra cosa que indemnización, el dinero recibido debe considerarse al igual que todo aquello que entra o viene a los fondos comunes de los cónyuges.
Al efecto de que las decisiones de este tribunal son con-trarias a alguna de la mejor jurisprudencia sobre bienes ga-nanciales, también podríamos decir con bastante modestia que las opiniones fundamentadas de una corte, sostenidas por más de trece o catorce años, deben también tener algún peso.
Hemos estado asumiendo con la apelante qne el Código Civil, francés es muy similar al nuestro, pero hay algunas dife-rencias aparentes y notables. El artículo 1301 de nuestro Código Civil (Edición de 1930) dispone:
“Son bienes gananciales:
“1. — Los adquiridos por título oneroso durante el matrimonio a costa del caudal común, bien se baga la adquisición para la eomu- nidad, bien para uno solo de los esposos.
■' '“2. — Los obtenidos por la industria, sueldo o trabajo de los cón--’yuges o de cualquiera de ellos.
*147“3. — Los frutos, rentas o intereses percibidos o devengados du-rante el matrimonio, procedentes de los bienes comunes o de los pe-culiares de cada uno de los cónyuges.”
El Código Civil francés tiene una disposición muy similar. Empero, en Puerto Rico está en vigor el artículo 1299, que lee así:
‘ ‘ Son bienes propios de cada uno de los cónyuges:
“1.- — Los que aporte al matrimonio como de su pertenencia.
“2. — Los que adquiera durante él, por título lucrativo, sea por donación, legado, o herencia.
“3. — Los adquiridos por derecho de retracto o por permuta con otros bienes, pertenecientes a uno solo de los cónyuges.
“4 — Los comprados con dinero exclusivo de la mujer o del ma-rido.”
y también el artículo 1307, que dispone:
“Se reputan' gananciales todos los bienes del matrimonio,-mientras no se pruebe que pertenecen privativamente al marido o a la mujer.”
Hasta donde hemos podido averiguar, los dos últimos ar-tículos citados no tienen equivalente en el Código Civil francés.
Es cierto que bajo nuestro Código Civil el artículo 1301 no dice claramente que la compensación proveniente de lesio-nes producidas al marido o a la mujer será considerada ga-nancial. Si se examina el artículo 1299, se verá fácilmente que la propiedad o causa de acción en disputa no está defi-nida como privativa. Si se tratara de aplicar la máxima expressio unius est exclusio alterius se notará que la indemni-zación que aquí se trata de recobrar está excluida de ambas definiciones, en otras palabras, que no hay disposición espe-cífica en el Código Civil que disponga que la compensación aquí envuelta corresponde a la sociedad conyugal o al indi- . viduo. privativamente. Sería una cuestión de casus omissus.
Bajo estas circunstancias, creemos.que puede-acudirse al artículo 1307, que crea una presunción en favor de la comu-nidad. Estamos muy contestes con la apelante en que ésta *148es una presunción qne de ordinario pnede ser controvertida mediante prueba en contrario. Mas nos sentimos obligados a resolver que toda vez que no hay disposición legal que de manera clara otorgue esta clase de bienes a una u otra en-tidad, todo aquel que tratara de destruir la presunción, se hallaría ante una barrera infranqueable. No puede contro-vertírsele. Por tanto, nos inclinamos fuertemente al crite-rio de que la que de ordinario es una presunción refutable se convierte en este caso en presunción concluyente.
Desde luego, estos principios fueron revisados más o me-nos por este tribunal en Vázquez v. Valdés y Vázquez v. P. R. Railway, Light & Power Co., supra. En adición a esto, la cuestión fué ante la Corte de Circuito de Apelaciones y ésta resolvió que en Puerto Rico el derecho de acción por las le-siones recibidas- por la esposa durante el matrimonio, es un bien ganancial. (P. R. Ry. L. & P. Co. v. Cognet et al., 3 Fed. (2d) 21.)
El Estado de Louisiana hizo frente a esta dificultad dis-poniendo de manera clara que la indemnización por los daños y perjuicios causados a la esposa pertenecían a ésta o for-maban parte de sus bienes privativos, indicando con ello hasta cierto punto que la regla sería distinta si no existiera el es-tatuto!
Una de las dificultades en Puerto Rico, sería que si la compensación por daños y perjuicios perteneciera separada-mente a la esposa, en caso de ocurrir a ésta un accidente, existiría necesariamente un derecho similar a favor del es-poso que sufriera lesiones. De suerte, pues, que si un hombre quedaba permanentemente incapacitado y obtenía indem-nización y poco después moría, su mujer tendría derecho solamente al usufructo del capital así dejado por el esposo.

Puesto que nuestras decisiones anteriores han sido y si-guen, siendo la ley en Puerto Rico, la apelación es frívola y debe ser desestimada.